DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-23 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim(s) 15-23 recite “at least one machine readable medium” which appear to cover both transitory and non-transitory embodiments. While Applicant’s Specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a medium as claimed typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term, particularly when the specification is silent of an explicit definition.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
 The Examiner suggests that the Applicant add the limitation “non-transitory” to the medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5,7,9-13,15-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 6,081,848 B1) in view of Baba et al. (US 2008/0140877 A1).

Regarding claim 1, Grun discloses an apparatus (Grun, Col. 1, lines 56-59, computer system 100 includes a host computer 10 and an I/O unit 40 coupled by an interconnect 30) comprising: 
a cache memory (Grun, Col. 1, lines 30-34, Grun discloses an I/O unit for transporting a data block having a plurality of data packets across an interconnect. The I/O unit includes an I/O controller and a memory coupled to the I/O controller for storing the data block); and
circuitry at a network interface card (NIC) coupled with a computing platform, the circuitry to (Grun, Col. 2, lines 5-10, discloses host computer 10 includes a processor 12. Processor 12 executes a software application that includes a driver 14. Host 10 further includes a memory 16 and a transport 20. Host 10 further includes a network interface card ("NIC") 25 that couples host 10 to interconnect 30): 
receive information to indicate how to obtain a first descriptor from a memory address slot of a first queue maintained in system memory of the computing platform (Grun, Col. 1 lines 34-41, discloses an I/O unit which includes a DMA object created by the controller and referring to the data block, and a transport that has a first and second VI queue pair, with each queue pair being coupled to the interconnect. The I/O unit further includes a first descriptor created by the transport and referring to a first data packet, and a second descriptor created by the transport and referring to a second data packet; Col. 3, lines 22-28, a doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task. The task places I/O request message on interconnect 30 to be transmitted. The receiving device (e.g., I/O unit 30) of the I/O request also has a NIC that receives the I/O request message from interconnect 30);
the first plurality of data descriptors separately associated with first blocks of data (Grun, Col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46), and
obtain the first descriptor from the first queue based on the received information (Grun, Col. 3, lines 22-28,  discloses the doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task. The task places I/O request message on interconnect 30 to be transmitted. The receiving device (e.g., I/O unit 30) of the I/O request also has a NIC that receives the I/O request message from interconnect 30);
Grun did not explicitly disclose cause the first descriptor to be stored in the cache memory, the first descriptor grouped with a first plurality of data descriptors stored in a second queue maintained in the system memory, the first descriptor to include information to indicate a number of data descriptors grouped with the first descriptor, a cumulative data length of the first blocks of data and a number of packets to transmit the first blocks of data from the computing platform; and schedule transmission of the first blocks of data from the computing platform based on information included in the first descriptor. 
Baba discloses the first descriptor grouped with a first plurality of data descriptors stored in a second queue maintained in the system memory (Baba [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2/queue; [0054] fig. 4 is a drawing showing an example of the grouping of descriptors for the capsule interface KI1 for the IO driver of the first embodiment in fig. 1. Also, fig. 5 is a drawing showing an example of the grouping of descriptors for the capsule interface KI2 for the IO driver of the first embodiment fig. 1. As shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26);
the first descriptor to include information to indicate a number of data descriptors grouped with the first descriptor (Baba [0054] discloses fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26);
a cumulative data length of the first blocks of data (Baba, fig. [0054] as shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6; [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB. Thus, when the data size of each descriptor is 4k and each group of KI1 contain 3 descriptors, then the cumulative data length of each block/group will be (4x3) 12k) and 
a number of packets to transmit the first blocks of data from the computing platform (Baba [0053] In fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB and the single cycle time CT is 1 msec, then the data transfer bandwidth set for the capsule interface KI1 is 10 MB per second so that the number of individual descriptors per a single group is 0.001.times.10.times.1024/4=2.56 descriptors and converting to an integer yields x=3 descriptors. Also, the data transfer bandwidth set for the capsule interface KI2 is 50 MB per second so that the number of individual descriptors per a single group is 0.001.times.50.times.1024/4=12.8 descriptors and converting to an integer yields y=13 descriptors;  [0050] fig. 3, 10 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI1, and 50 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI2; [0056] the ring scheduler information table 115 of a selected descriptor ring displays the number of descriptor entries/packets used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203); 
cause the first descriptor to be stored in the cache memory (Baba, [0046], discloses a main storage memory 103 includes descriptor rings 1221, 1222, - - - stored in the ring buffer in a descriptor transfer sequence including an address for the buffer storing the data and the data transfer method formed during DMA transfer. The first descriptor address and the last descriptor address that are registered in the descriptor rings 1221, 1222, - - - . of the main storage memory 103, acquire the descriptor in the first descriptor address from the memory read access DRC when the DMA engine 111 requests data transfer DSC, and transfer the data according to the contents of the descriptor);
schedule transmission of the first blocks of data from the computing platform based on information included in the first descriptor (Baba [0056] discloses after receiving a ring scheduling request 129, the ring scheduler means 118 refers to the ring scheduler information table 115, and selects a descriptor ring capable of transferring the capsule interface data and, registers in the ring scheduler information table 115 of the selected descriptor ring, the number of descriptor entries used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203).
One of ordinary skill would have been motivated to combine the teachings of Grun and Baba because both teachings are from the same field of endeavor with respect to the use of data descriptors to store information needed to schedule transmission of data.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Baba into the apparatus by Grun, thereby grouping data descriptors and using information obtained from a ring scheduler information table to schedule transmission of a descriptor group, Baba, [Abstract]. 

Regarding claim 2, Grun and Baba disclose the apparatus of claim 1, further comprising the circuitry to: receive information to indicate whether the first descriptor is complete based on whether the cumulative data length of the first blocks of data has reached a data length threshold (Baba, fig. [0054] as shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6; [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB. Thus, when the data size of each descriptor is 4k and each group of KI1 contain 3 descriptors, then the cumulative data length/threshold of each block/group will be (4x3) 12k; [0016] as a procedure for repeating the data transfer process until all descriptor data transfer is complete, includes a step for verifying whether a descriptor ring was scheduled at each fixed cycle time, and if scheduled, searching the ring scheduler information table and, copying one descriptor group among the descriptor groups of the capsule interface using the descriptor ring into the memory and performing DMA transfer and; a step for deleting the scheduling information on the matching capsule interface from the ring scheduler information table when data transfer of the descriptor group is completed; and a step for verifying whether the process of transferring all descriptor data (the cumulative data length/threshold of each block/group will be (4x3) 12k) was finished or not); and
 feed the first descriptor to a scheduler (step S1204) for the NIC based on an indication of a completed first descriptor to schedule transmission of the first blocks of data from the computing platform based on the information included in the first descriptor (Baba [0016] discloses a procedure for repeating the data transfer process until all descriptor data transfer is complete, includes a step for verifying whether a descriptor ring was scheduled at each fixed cycle time, and if scheduled, searching the ring scheduler information table and, copying one descriptor group among the descriptor groups of the capsule interface using the descriptor ring into the memory and performing DMA transfer and; a step for deleting the scheduling information on the matching capsule interface from the ring scheduler information table when data transfer of the descriptor group is completed; and a step for verifying whether the process of transferring all descriptor data was finished or not; [0056] after receiving a ring scheduling request 129, the ring scheduler means 118 refers to the ring scheduler information table 115, and selects a descriptor ring capable of transferring the capsule interface data and, registers in the ring scheduler information table 115 of the selected descriptor ring, the number of descriptor entries used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203).
The motivation to combine is similar to that of claim 1.

Regarding claim 3, Grun and Baba disclose the apparatus of claim 1, comprising the first blocks of data are stored in a transmit queue (send queue) maintained in the system memory (Grun, Col. 3, lines 13-28, disclose an I/O service request to read a number of blocks of data from a logical block address in some storage device and return the data to a memory location in host 10. Driver 14 stores the I/O request in a location of memory 16. In accordance with the VI specification, driver 14 posts a descriptor that refers to the I/O request (i.e., specifies the location in memory 16 where the I/O request is stored) to a send queue in transport 20. Driver 14 then rings a doorbell in NIC 25. The doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task).
The motivation to combine is similar to that of claim 1.

Regarding claim 4, Grun and Baba disclose the apparatus of claim 1, comprising the first queue and second queue arranged in a queue pair structure (first and second VI queue pair) such that each queue of the queue pair structure includes an equal number of memory address slots and beginning (starting address of data block 46) memory address slots for the first queue are contiguous to a memory address slot for a last (destination address of data block 46) memory address slot of the second queue (Grun, Col. 1, lines 30-40, discloses an I/O unit which includes a DMA object created by the controller and referring to the data block, and a transport that has a first and second VI queue pair, with each queue pair being coupled to the interconnect. The I/O unit further includes a first descriptor created by the transport and referring to a first data packet, and a second descriptor created by the transport and referring to a second data packet. Col. 4, lines 6-20, discloses transport 50 creates one or more descriptors 90-93 for each QP in transport 50, each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. For example, descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46 or each packet 147-150 is equal size. An algorithm is used to determine the size of each packet 147-150 based on the operating characteristics of the available physical connections between host 10 and I/O unit 40 in interconnect. Col. 3, lines 51-59, First, I/O controller 42 creates a direct memory access ("DMA") object 80 that refers to data block 46 in buffer 44. DMA object 80 specifies the starting address of data block 46, the length of data block 46, and the destination of data block 46. The destination tells transport 50 where to send data block 46. The destination includes the endpoint across interconnect 30 to which data block 46 is to be sent, and the memory address at that endpoint where data block 46 is to be stored).
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Grun and Baba disclose the apparatus of claim 4, further comprising: the information to indicate how to obtain the first descriptor from a first memory address slot of the second queue includes a tail pointer (DMA object 80 specifies the starting/ending/endpoint across interconnect 30) to a memory address slot for a last data descriptor of the first plurality of data descriptors (Grun, Col. 1, 34-40, discloses an I/O unit which includes a DMA object created by the controller and referring to the data block, and a transport that has a first and second VI queue pair, with each queue pair being coupled to the interconnect. The I/O unit further includes a first descriptor created by the transport and referring to a first data packet, and a second descriptor created by the transport and referring to a second data packet; Col. 3, lines 13-28, disclose an I/O service request to read a number of blocks of data from a logical block address in some storage device and return the data to a memory location in host 10. Driver 14 stores the I/O request in a location of memory 16. In accordance with the VI specification, driver 14 posts a descriptor that refers to the I/O request (i.e., specifies the location in memory 16 where the I/O request is stored) to a send queue in transport 20. Driver 14 then rings a doorbell in NIC 25. The doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task; Col. 3, lines 51-59, First, I/O controller 42 creates a direct memory access ("DMA") object 80 that refers to data block 46 in buffer 44. DMA object 80 specifies the starting address of data block 46, the length of data block 46, and the destination of data block 46. The destination tells transport 50 where to send data block 46. The destination includes the endpoint across interconnect 30 to which data block 46 is to be sent, and the memory address at that endpoint where data block 46 is to be stored); and
the circuitry to use the tail pointer (the destination includes the endpoint across interconnect 30 to which data block 46 is to be sent, and the memory address at that endpoint where data block 46 is to be stored)  to the memory address slot for last data descriptor to determine the first memory address slot of the second queue based on the queue pair structure (Grun, Col. 3, lines 13-28, disclose an I/O service request to read a number of blocks of data from a logical block address in some storage device and return the data to a memory location in host 10. Driver 14 stores the I/O request in a location of memory 16. In accordance with the VI specification, driver 14 posts a descriptor that refers to the I/O request (i.e., specifies the location in memory 16 where the I/O request is stored) to a send queue in transport 20. Driver 14 then rings a doorbell in NIC 25. The doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task; Col. 3, lines 51-59, First, I/O controller 42 creates a direct memory access ("DMA") object 80 that refers to data block 46 in buffer 44. DMA object 80 specifies the starting address of data block 46, the length of data block 46, and the destination of data block 46. The destination tells transport 50 where to send data block 46. The destination includes the endpoint across interconnect 30 to which data block 46 is to be sent, and the memory address at that endpoint where data block 46 is to be stored).
Regarding claim(s), 7 and 9-12, the claims are rejected with the same rational as claim(s) 1-5, respectively.

Regarding claim 13, Grun and Baba disclose the method of claim 7, further comprising:
receiving, at circuitry for the NIC, second information to indicate how to obtain a second descriptor from a memory address slot of the first queue  (Grun, Col. 1 lines 34-41, discloses an I/O unit which includes a DMA object created by the controller and referring to the data block, and a transport that has a first and second VI queue pair, with each queue pair being coupled to the interconnect. The I/O unit further includes a first descriptor created by the transport and referring to a first data packet, and a second descriptor created by the transport and referring to a second data packet; Col. 3, lines 22-28, a doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task. The task places I/O request message on interconnect 30 to be transmitted. The receiving device (e.g., I/O unit 30) of the I/O request also has a NIC that receives the I/O request message from interconnect 30),
the second descriptor grouped with a second plurality of data descriptors stored in the second queue (Baba [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2/queue; [0054] fig. 4 is a drawing showing an example of the grouping of descriptors for the capsule interface KI1 for the IO driver of the first embodiment in fig. 1. Also, fig. 5 is a drawing showing an example of the grouping of descriptors for the capsule interface KI2 for the IO driver of the first embodiment fig. 1. As shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26),
the second plurality of data descriptors separately associated with second blocks of data (Grun, Col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46),
 the second descriptor to include information to indicate a number of data descriptors grouped with the second descriptor (Baba [0054] discloses fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26),
cumulative data length of the second blocks of data (Baba, fig. [0054] as shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6; [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB. Thus, when the data size of each descriptor is 4k and each group of KI1 contain 3 descriptors, then the cumulative data length of each block/group will be (4x3) 12k) and 
a number of packets to transmit the second blocks of data from the computing platform (Baba [0053] In fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB and the single cycle time CT is 1 msec, then the data transfer bandwidth set for the capsule interface KI1 is 10 MB per second so that the number of individual descriptors per a single group is 0.001.times.10.times.1024/4=2.56 descriptors and converting to an integer yields x=3 descriptors. Also, the data transfer bandwidth set for the capsule interface KI2 is 50 MB per second so that the number of individual descriptors per a single group is 0.001.times.50.times.1024/4=12.8 descriptors and converting to an integer yields y=13 descriptors;  [0050] fig. 3, 10 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI1, and 50 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI2; [0056] the ring scheduler information table 115 of a selected descriptor ring displays the number of descriptor entries/packets used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203);
obtaining the second descriptor from the first queue based on the received second information (Grun, Col. 3, lines 22-28,  discloses the doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task. The task places I/O request message on interconnect 30 to be transmitted. The receiving device (e.g., I/O unit 30) of the I/O request also has a NIC that receives the I/O request message from interconnect 30); and
scheduling transmission of the second blocks of data from the computing platform based on information included in the second descriptor (Baba [0056] discloses after receiving a ring scheduling request 129, the ring scheduler means 118 refers to the ring scheduler information table 115, and selects a descriptor ring capable of transferring the capsule interface data and, registers in the ring scheduler information table 115 of the selected descriptor ring, the number of descriptor entries used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203).
The motivation to combine is similar to that of claim 1.

Regarding claim 15, Grun discloses at least one machine readable medium comprising a plurality of instructions that in response to being executed by a system at a computing platform cause the system to (Grun, Col. 2, lines 5-9, host computer 10 includes a processor 12. Processor 12 executes a software application that includes a driver 14. Host 10 further includes a memory 16 and a transport 20. Host 10 further includes a network interface card ("NIC") 25 that couples host 10 to interconnect 30):
cause a first plurality of data descriptors (descriptors 90-93) to be separately stored to individual memory address slots of a first queue (queue pair) maintained in system memory of the computing platform, the first plurality of data descriptors separately associated with first blocks of data (Grun, Col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46);
cause the first descriptor (descriptors 90-93) to be stored to a first memory address slot of a second queue (pair queue/first and second queue) maintained in the system memory (Grun, Col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46);
send, to circuitry for a network interface card (NIC) coupled with the computing platform, information to indicate to the circuitry for the NIC how to obtain the first descriptor from the first memory address slot of the second queue (Grun, Col. 3, lines 22-28,  discloses the doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task. The task places I/O request message on interconnect 30 to be transmitted. The receiving device (e.g., I/O unit 30) of the I/O request also has a NIC that receives the I/O request message from interconnect 30).
Grun did not explicitly disclose group the first plurality of data descriptors with a first descriptor, the first descriptor to include information to indicate a number of data descriptors grouped with the first descriptor, a cumulative data length of the first blocks of data and a number of packets to transmit the first blocks of data from the computing platform.
 Baba discloses group the first plurality of data descriptors with a first descriptor (Baba [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2/queue; [0054] fig. 4 is a drawing showing an example of the grouping of descriptors for the capsule interface KI1 for the IO driver of the first embodiment in fig. 1. Also, fig. 5 is a drawing showing an example of the grouping of descriptors for the capsule interface KI2 for the IO driver of the first embodiment fig. 1. As shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26);
the first descriptor to include information to indicate a number of data descriptors grouped with the first descriptor (Baba [0054] discloses fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26);
a cumulative data length of the first blocks of data (Baba, fig. [0054] as shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6; [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB. Thus, when the data size of each descriptor is 4k and each group of KI1 contain 3 descriptors, then the cumulative data length of each block/group will be (4x3) 12k); and
 a number of packets to transmit the first blocks of data from the computing platform (Baba [0053] In fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB and the single cycle time CT is 1 msec, then the data transfer bandwidth set for the capsule interface KI1 is 10 MB per second so that the number of individual descriptors per a single group is 0.001.times.10.times.1024/4=2.56 descriptors and converting to an integer yields x=3 descriptors. Also, the data transfer bandwidth set for the capsule interface KI2 is 50 MB per second so that the number of individual descriptors per a single group is 0.001.times.50.times.1024/4=12.8 descriptors and converting to an integer yields y=13 descriptors;  [0050] fig. 3, 10 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI1, and 50 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI2; [0056] the ring scheduler information table 115 of a selected descriptor ring displays the number of descriptor entries/packets used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203).
The motivation to combine is similar to that of claim 1.

Regarding claim 16, Grun modified by Baba disclose the at least one machine readable medium of claim 15, comprising the circuitry for the NIC to use the information included in the first descriptor to schedule transmission of the first blocks of data from the computing platform (Baba [0056] discloses after receiving a ring scheduling request 129, the ring scheduler means 118 refers to the ring scheduler information table 115, and selects a descriptor ring capable of transferring the capsule interface data and, registers in the ring scheduler information table 115 of the selected descriptor ring, the number of descriptor entries used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203).
The motivation to combine is similar to that of claim 1.
 Regarding claim(s), 18,17,19 and 20, the claims are rejected with the same rational as claim(s) 2-5, respectively.

Regarding claim 22, disclose the at least one machine readable medium of claim 15, further comprising the instructions to cause the system to (Grun, Col. 2, lines 5-9, host computer 10 includes a processor 12. Processor 12 executes a software application that includes a driver 14. Host 10 further includes a memory 16 and a transport 20. Host 10 further includes a network interface card ("NIC") 25 that couples host 10 to interconnect 30):
cause a second plurality of data descriptors to be separately stored to individual memory address slots of the first queue maintained (Grun, col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46),  
the second plurality of data descriptors separately associated with second blocks of data (Grun, Col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46),
group the second plurality of data descriptors with a second descriptor  (Baba [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2/queue; [0054] fig. 4 is a drawing showing an example of the grouping of descriptors for the capsule interface KI1 for the IO driver of the first embodiment in fig. 1. Also, fig. 5 is a drawing showing an example of the grouping of descriptors for the capsule interface KI2 for the IO driver of the first embodiment fig. 1. As shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26);
the second descriptor to include information to indicate a number of data descriptors grouped with the second descriptor (Baba [0054] discloses fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6. The KI1 group 3 contains the descriptor 7 through descriptor 9. As shown in fig. 5, the descriptors in the capsule interface K12 are grouped into 13 descriptors. The KI2 group 1 contains the descriptor 1 through descriptor 13. The KI2 group 2 contains the descriptor 14 through descriptor 26);
a cumulative data length of the second blocks of data (Baba, fig. [0054] as shown in fig. 4, in the capsule interface KI1, each group contains three descriptors. The KI1 group 1 contains the descriptor 1 through descriptor 3. The KI1 group 2 contains the descriptor 4 through descriptor 6; [0053] in fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB. Thus, when the data size of each descriptor is 4k and each group of KI1 contain 3 descriptors, then the cumulative data length of each block/group will be (4x3) 12k) and 
a number of packets to transmit the second blocks of data from the computing platform (Baba [0053] In fig. 1, 12111, 12112, 12113, 12114, and so on are the grouped descriptors of the capsule interface KI1; and 12121, 12122, 12123 and so on are the grouped descriptors of the capsule interface KI2. When the data size of each descriptor is fixed at 4 KB and the single cycle time CT is 1 msec, then the data transfer bandwidth set for the capsule interface KI1 is 10 MB per second so that the number of individual descriptors per a single group is 0.001.times.10.times.1024/4=2.56 descriptors and converting to an integer yields x=3 descriptors. Also, the data transfer bandwidth set for the capsule interface KI2 is 50 MB per second so that the number of individual descriptors per a single group is 0.001.times.50.times.1024/4=12.8 descriptors and converting to an integer yields y=13 descriptors;  [0050] fig. 3, 10 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI1, and 50 MB/s is registered as data bandwidth transfer information in the capsule interface identifier KI2; [0056] the ring scheduler information table 115 of a selected descriptor ring displays the number of descriptor entries/packets used up by the capsule interface within each cycle time (step S1204). The number of entries is equivalent to the number of descriptors for each single group as determined previously in step S1203);
cause the second descriptor to be stored to a second memory address slot of the second queue (Grun, Col. 4, lines 6-21, discloses transport 50 creates one or more descriptors 90-93 for each (queue pair) QP in transport 50. Each QP in transport 50 corresponds to a physical port into interconnect 30. Each descriptor 90-93 describes a partitioned portion, or "packet" of data block 46. Descriptor 90 represents data packet 147, descriptor 91 represents data packet 148, etc. Packets 147-150 can be of varying size depending on the algorithm used to partition data block 46); and
send, to the circuitry for the NIC, information to indicate to the circuitry for the NIC how to obtain the second descriptor from the second memory address slot of the second queue (Grun, Col. 3, lines 22-28,  discloses the doorbell tells NIC 25 to look in the send queue for the descriptor. NIC 25 then fetches the descriptor and performs the task. The task places an I/O request message on interconnect 30 to be transmitted. The receiving device (e.g., I/O unit 30) of the I/O request also has a NIC that receives the I/O request message from interconnect 30).
The motivation to combine is similar to that of claim 1.

Claim(s) 6,14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 6,081,848 B1) in view of Baba et al. (US 2008/0140877 A1), further in view of Brandin (US 2002/0053003 A1).

Regarding claim 6, Grun and Baba did not explicitly disclose the apparatus of claim 1, the first descriptor comprises a first quanta descriptor.
Brandin discloses the apparatus of claim 1, the first descriptor comprises a first quanta descriptor (Brandin [0055] discloses an association thread is started, the user specifies a base set of field descriptors to begin with. As the association thread executes, other field descriptors are invoked by the field descriptor references contained in associated quantas).
Grun, Baba and Brandin are analogous because both teachings are from the same field of endeavor with respect to the use of tags to manage network-based resources.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Brandin into the method by Grun and Baba, thereby providing behavior operations in processing data, Brandin, [Abstract].
Regarding claim 14, the claim is rejected with the same rational as claim 6.
Regarding claim 23, the claim is rejected with the same rational as claim 6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 6,081,848 B1) in view of Baba et al. (US 2008/0140877 A1), further in view of Cornett (US 2005/0249228 A1).

Regarding claim 8. Grun modified by Baba did not explicitly disclose the method of claim 7, further comprising: causing the first descriptor to be stored in a cache memory maintained at the NIC.  
Cornett discloses causing the first descriptor to be stored in a cache memory maintained at the NIC (Cornett [0019] discloses receive queues 204 may be data structures that are managed by device driver 206 and used to transfer identities of buffers in packet buffer 202 that store packets. Receive queues 204 may include one or more input queue(s) and multiple output queues. Input queues may be used to transfer descriptors from host system 102 into descriptor storage 308 of NIC 140. A descriptor may describe a location within a buffer and length of the buffer that is available to store an ingress packet. Output queues may be used to transfer return descriptors from NIC 140 to host system 102).
One of ordinary skill would have been motivated to combine the teachings of Grun, Baba and Cornett because these teachings are from the same field of endeavor with respect to the use of data descriptors to store information needed to schedule transmission of data.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by cornett  into the apparatus by Grun and Baba, to provide input and output queues. Descriptors may be completed by return descriptors using different queues, Cornett, [Abstract]. 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grun et al. (US 6,081,848 B1) in view of Baba et al. (US 2008/0140877 A1), further in view of Kemeny et al. (US 6,701,393 B1).

Regarding claim 21, Grun and Baba disclose the at least one machine readable medium of claim 15, but did not explicitly disclose comprising the first descriptor further includes an expire time stamp to indicate a first time after which the first descriptor expires and a time stamp drop flag to indicate a comparison of the first time with a second time based on a time stamp generated by the circuitry for the NIC to determine whether the first descriptor has expired.
Kemeny discloses the first descriptor further includes an expire time stamp to indicate a first time after which the first descriptor expires (Kemeny, col. 12, lines -24, in step 134, in response to a particular descriptor reaching the head 92 of a particular queue 42, the control circuit 102 determines whether an expiration timer for the particular descriptor 40 has expired. In particular, the descriptor mover 120 compares the contents of the expiration counter field 60 of that descriptor 40 to the current contents of the global counter 96. If the current contents of the global counter 96 exceed the contents of the expiration counter field 60, which were earlier set to the sum of the earlier contents of the global counter 96 plus a lifetime constant in response to the most recent cache hit, the expiration timer for that descriptor 40 has expired. Otherwise, the expiration timer has not expired. In step 136, the control circuit 102 moves the particular descriptor 40 from the head 92 of the particular queue 42 to a different part of the multiple queues 42. In particular, if the expiration timer for that descriptor 40 has expired, the control circuit 102 moves the descriptor 40 to the tail of the next lower FIFO queue 42 in an automated manner); and 
a time stamp drop flag to indicate a comparison of the first time with a second time based on a time stamp generated by the circuitry for the NIC to determine whether the first descriptor has expired (Kemeny, col. 12, lines -24, in step 134, in response to a particular descriptor reaching the head 92 of a particular queue 42, the control circuit 102 determines whether an expiration timer for the particular descriptor 40 has expired. In particular, the descriptor mover 120 compares the contents of the expiration counter field 60 of that descriptor 40 to the current contents of the global counter 96. If the current contents of the global counter 96 exceed the contents of the expiration counter field 60, which were earlier set to the sum of the earlier contents of the global counter 96 plus a lifetime constant in response to the most recent cache hit, the expiration timer for that descriptor 40 has expired. Otherwise, the expiration timer has not expired. In step 136, the control circuit 102 moves the particular descriptor 40 from the head 92 of the particular queue 42 to a different part of the multiple queues 42. In particular, if the expiration timer for that descriptor 40 has expired, the control circuit 102 moves the descriptor 40 to the tail of the next lower FIFO queue 42 in an automated manner).
One of ordinary skill would have been motivated to combine the teachings of Grun, Baba and Kemeny  because these teachings are from the same field of endeavor with respect to the use of data descriptors to store information needed to schedule transmission of data.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kemeny into the apparatus by Grun and Baba thereby moving descriptors based on a determination is the descriptor timer has expired or not, Kemeny, [Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the use of data descriptors for transmission of grouped blocks of data.
McDaniel et al. (US 2005/0138161 A1)
Wang et al. (US 7,724,740 B1)
Yang et al. (US 6,567,859 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451